Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This application is a CON of US patent Application 15/889,788, filed on 02/06/2018, which was a DIV of US patent Application 14/185,709, filed on 02/20/2014.
Claims 192-195, 198-206 and 207-209 are currently pending in the instant application.
In response to a previous Office action, a Final Rejection Office action (mailed on 11/30/2021), Applicants filed a response and an amendment on 03/30/2022, amending claims 192 and 206, canceling claim 196, and adding new claims 207-209 is acknowledged. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered. 
Claims 192-195, 198-206 and 207-209 are present for examination.

Applicants' arguments filed on 03/30/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


New-Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 207-209 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 207-209 recite “actetate kinase”, which is confusing and unclear as to the scope of the kinase that is encompassed.  The specification does not define what the “actetate kinase” means? The metes and bounds of the term “actetate kinase”, are not clear to the Examiner. It is not clear whether said phrase meant “acetate kinase” or something else, rendering the metes and bounds of the term unclear. Clarification is required.

Claim Rejections – Improper Markush Grouping
Claim 206 is rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claim 206 is “Markush”-type claim that recites a plurality of compounds or agents as species such as” ethanol, butanol, isobutanol, 1,4-butanediol ----- adipic acid and acrylic acid”.
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. 
Claim 206 is rejected as reciting an improper Markush group because they do not share a structural similarity nor a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. 

	
	
New-Claim Rejections - 35 USC § 112), First Paragraph (new matter)
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 207 209 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claims 207-209 are directed under BRI to “A non-naturally occurring bacterial microorganism comprising ----- actetate kinase”.
There is no indication in the specification of the recitation “actetate kinase” as recited in the claims 207-209, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  

Withdrawn-Claim Rejections - 35 USC § 112, First Paragraph, (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The previous rejection of Claim 206 under 35 U.S.C. 112, First Paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 192-195, 198-206 and 207-209 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al. (Cloning and expression of the gene cluster encoding key proteins involved in acetyl-CoA synthesis in Clostridium thermoaceticum: CO dehydrogenase, the corrinoid/Fe-S protein, and methyltransferase, PNAS (1989), 86: p32-36, see PTO9892) in view of Buelter et al. (Engineered microorganisms for producing N-butanol and related methods. US2009_0155869 A1, publication 06/18/2009, claim benefit of 60/868,326, filed on 12/01/2006, see PTO 892) and Pezacka et al. (The synthesis of acetyl-CoA by Clostridium thermoaceticum from carbon dioxide, hydrogen, coenzyme A and methyltetrahydrofolate, Arch Microbiol. 1984 Jan;137(1):63-69, see PTO892).
Claims 192-193 are drawn to under Broadest Reasonable Interpretation (BRI) a non-naturally occurring bacterial microorganism, comprising an exogenous nucleic acid encoding a carbon monoxide dehydrogenase and an acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase), and formate dehydrogenase, wherein carbon monoxide dehydrogenase is derived from Moorella thermoacetica AcsA gene and expressed in E. coli host cell, wherein said carbon monoxide dehydrogenase generates reducing equivalents that are electrons, hydrogen atoms, or both, from carbon monoxide (CO), or from a mixture of CO and hydrogen (H2), wherein the microorganism lacks the ability to convert CO and H2 to acetyl-CoA in the absence of carbon monoxide dehydrogenase, and wherein the non-naturally occurring microorganism produces an amount of acetyl-CoA that is greater than an amount of acetyl-CoA produced in the same microorganism without the carbon monoxide dehydrogenase, and able to convert acetyl-CoA to acetoacetyl-CoA, wherein said non-natural bacterial microorganism further comprises an exogenous nucleic acid encoding a ferredoxin.
Regarding claims 192-194,  203-204, and 207-209, Roberts et al. teach cloning of genes of the acetyl-CoA  synthesis pathway or Wood pathway genes that code for the methyltransferase, the two subunits of the corrinoid/Fe-S protein, wherein Fe-S protein is in fact ferredoxin, wherein the ferredoxin comprises oxidoreductase activity (oxidation/reduction function), i.e. ferredoxin oxidoreductase, and since  ferredoxin oxidoreductase acts on pyruvate as substrate and converts pyruvate to acetyl-CoA, and thus, ferredoxin of Roberts et al. is in fact inherently a pyruvate ferredoxin oxidoreductase, wherein the Wood pathway genes also comprises in addition to methyltransferase, the two subunits of the corrinoid/Fe-S protein, and the two subunits of carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), which is a bi-functional enzyme  catalyzes reversible reduction of CO2 to CO and coupled synthesis acetyl-CoA (see, evidential reference Chen et al. Biochemistry 2003, 42: 14822-14830, see PTO892), and these five genes were found to be clustered within a 10-kilobase segment on the Clostridium thermoaceticum (synonym Moorella thermoacetica as claimed) genome, wherein said 5-genes are expressed exogenously and heterologously in E. coli host cell, wherein the proteins are expressed at up to 5-10% of Escherichia coli cellular protein, and isopropyl 8-D-thiogalactopyranoside (IPTG) had no effect on the levels of expression, implying that the C. thermoaceticum inserts contained transcriptional and translational signals that were recognized by E. coli. Roberts et al. also teach the expression of methyltransferase in E. coli in a fully active dimeric form with a specific activity and heat (thermo) stability similar to the enzyme expressed in C. thermoaceticum, wherein said E. coli cell would eventually and inherently would produce acetyl-CoA, as said genes expressed in C. thermoaceticum (see, evidential reference Chen et al. Biochemistry 2003, 42: 14822-14830, see, abstract, and pg 14822, right Col para2, and Roberts et al. J. Bacteriology, 1992, 174(14): 4667-4676), wherein said cell certainly utilizes CO, CO2 or H2 to produce (inherently) acetyl-CoA (see, abstract, pg32, Col 1, para 1-2, Col 2, para 2, 4-5, pg35, Col 1, para1-5, Table 1).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Roberts et al. also teach involvement of formate dehydrogenase (for claim 196) in acetyl-CoA synthesis (pg32, Col 1, para 1), but said formate dehydrogenase is not expressed exogenously in said recombinant host cell. However, it is obvious to a skilled artisan to overexpress formate dehydrogenase in a host cell in order to produce increased amount of said formate dehydrogenase protein, which might have positive effect on the desired product production or biosynthesis in view of tremendous molecular biology techniques, and obvious under “Obvious to Try” provision of KSR. 
Claims 207-209 are included in this rejection because claims 207-209 do not require that the genes should be exogenous, but under BRI the expression of said genes are interpreted as endogenous to said E. coli host cell of Roberts et al., i.e.  endogenous expression of adhE gene encoding oxidoreductase from E. coli that converts acetyl-CoA to alcohol, endogenous expression of pta gene encoding phosphotransacetylase from E. coli or endogenous expression of ackA gene encoding acetate kinase (for claims 207-209) are indeed taught by Roberts et al.
Roberts et al. do not teach exogenous expression of formate dehydrogenase (for claim 192), do not teach exogenous expression of an acetoacetyl-CoA thiolase gene thlA or thlB (synonym: acetyl-CoA acetyltransferase)  for producing acetoacetyl-CoA from acetyl-CoA, and converting said  acetoacetyl-CoA into a bioproduct including ethanol, butanol, succinic acid or fumaric acid (for claims 192 and 205-206), and do not teach said host cell is able to convert acetyl-CoA to acetoacetyl-CoA in said E. coli host cell. Roberts et al. also do not teach exogenous expression of pyruvate ferredoxin oxidoreductase in said host cell (for claim 194), hydrogenase, which produces reducing equivalents from H2 (for claims 195 and 197), 3-hydroxyacyl dehydrogenase/ 3-hydroxybutyryl-CoA dehydrogenase from Clostridium acetobutylicum (for claims 197, 198 and 199), enoyl-CoA hydratase, which converts 3-hydroxybutyryl-CoA to 4-hydroxybutyryl-CoA or crotonyl-CoA (for claims 201-202). 
However, Buelter et al. teach recombinant E. coli microorganism obtainable by engineering the microorganism to activate an heterologous enzyme of an NADH-dependent pathway for conversion of a carbon source to a bioproduct through production of one or more metabolic intermediates through heterologous expression of formate dehydrogenase  derived from the microorganism Clostridium, and overexpressed in an E. coli host cell that produce n-butanol (see, para 11, 83); and engineering the microorganism to inactivate a native enzyme of one or more pathways for the conversion of a substrate to a product, wherein the substrate is one of the one or more metabolic intermediates; and engineering the microorganism to activate by exogenous overexpression of at least one or more of an NADH-producing enzyme and an NADH-producing pathway to balance said NADH-dependent heterologous pathway, wherein the one or more native pathways is an NADH-dependent pathway, wherein the heterologous enzymes including an anaerobically active pyruvate dehydrogenase, NADH-dependent formate dehydrogenase, acetyl-CoA-acetyltransferase thl gene (synonym: acetoacetyl-CoA thiolase) from C. acetobutylicum as claimed and produces butanol (see, Fig. 2), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium (see, abstract, para 83, 87, 88, 102, 187) and enoyl-CoA hydratase (para 91-92). Buelter et al. do not teach exogenous expression of pyruvate ferredoxin oxidoreductase, and/or hydrogenase in said host cell.
However, Pezacka et al. teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide (CO2), CO, hydrogen (H2), coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizes the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum comprises gene encoding enzymes including carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, which produces reducing equivalents from H2, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase and further teach acetyl-CoA synthesis in a schematic diagram Fig. 1 as shown below with the involvement of phosphotransacetylase (see, abstract, pg63, Col 2, para 4, Fig. 1, Table 1, pg67, Col 1, para 1, and Table 4).

    PNG
    media_image1.png
    180
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    667
    media_image2.png
    Greyscale


However, exogenous expression of ferredoxin oxidoreductase, and hydrogenase in said host cell is expected and obvious in view of tremendous developments of molecular biology techniques for cloning of genes and expression in a host cell for overexpression, which is well known and widely used in the prior art, and Roberts et al. (primary reference of this 103 rejection) clearly teach cloning of the acetyl-CoA synthesis pathway or Wood pathway genes that code for the methyltransferase, the two subunits of the corrinoid/Fe-S protein, wherein Fe-S protein is in fact ferredoxin, and the two subunits of carbon monoxide dehydrogenase (CODH) and these five genes were found to be clustered within a 10-kilobase segment on the Clostridium thermoaceticum (synonym Clostridium thermoaceticum) genome, wherein said 5-genes are expressed exogenously and heterologous in E. coli host cell (see, above). 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Roberts et al. Buelter et al. and Pezacka et al. to overexpress heterologous formate dehydrogenase derived from the microorganism Clostridium, and overexpressed in an E. coli host cell that produce n-butanol as taught by Buelter et al. and expression of pyruvate ferredoxin oxidoreductase, and/or hydrogenase genes as taught by Pezacka et al. and exogenously and heterologously express said genes including pyruvate dehydrogenase, NADH-dependent formate dehydrogenase, acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium (para [0087], [0088] and [0102]) and enoyl-CoA hydratase (para [0091]-[0092])  and producing butanol a bioproduct as taught by Buelter et al. and modify Roberts et al. to express formate dehydrogenase, acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase) to produce acetyl-CoA from CO2, CO and H2 as Roberts et al. Belter et al. and Pezacka et al. clearly teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide, CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase and modify Roberts et al. in view of the teachings of Buelter et al. and Pezacka et al. to produce acetyl-CoA from CO, CO2 and H2, and utilizing  said acetyl-CoA to produced acetoacetyl-CoA using the enzyme acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase as taught by Roberts et al. Buelter et al. and Pezacka et al. to produce acetoacetyl-CoA and converting acetoacetyl-CoA into n-butanol, a bioproduct in increased amount in a microbial cell E. coli to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase, and  acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase  in order to produce n-butanol from acetyl-CoA through an intermediate acetoacetyl-CoA, which is widely used in many biochemical reactions in vitro and in vivo in protein, carbohydrate and lipid metabolism as well as synthesis of biologically and biochemically valuable chemicals, which is commercially, pharmaceutically, for research and development purpose and financially beneficial. 
One of ordinary skilled in the art would have a reasonable expectation of success because Roberts et al. could successfully made a recombinant E. coli host cell expressing exogenous acetyl-CoA pathway or Wood pathway genes that code for the methyltransferase, the two subunits of the corrinoid/Fe-S protein, wherein Fe-S protein is in fact ferredoxin, and the two subunits of carbon monoxide dehydrogenase (CODH) and Pezacka et al. could successful made acetyl-CoA from carbon dioxide, CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase. 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Arguments: Applicants argue that Roberts does not describe a non-naturally occurring bacterial microorganism, comprising exogenous nucleic acids encoding a bacterial or archaeal carbon monoxide dehydrogenase and an acetoacetyl-CoA thiolase, and that produces an amount of acetyl-CoA that is greater than an amount of acetyl-CoA produced in the same microorganism Serial No. 16/780 Docket No. GNOO S/8without Page 8the carbon monoxide dehydrogenase, and is able to convert acetyl-CoA to acetoacetyl- CoA, according to the current claims. Applicants also argue that Roberts, is not directed to engineering cells to provide a metabolic pathway starting with carbon monoxide to a desired bioproduct wherein the engineered cells produce increased amounts of acetyl-CoA. 
Response: This is not found persuasive and untrue statement because Roberts et al. indeed teach a recombinant E. coli host cell overexpression of heterologous and exogenous genes encoding enzymes including carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), methyltransferase (MeTr), the two subunits of the corrinoid/Fe-S protein (C-Fe-SP), wherein Fe-S protein is in fact ferredoxin, wherein the ferredoxin comprises oxidoreductase activity (oxidation/reduction function), i.e. ferredoxin oxidoreductase, and since  ferredoxin oxidoreductase acts on pyruvate as substrate and converts pyruvate to acetyl-CoA, and thus, ferredoxin of Roberts et al. is in fact inherently a pyruvate ferredoxin oxidoreductase, wherein the Wood pathway genes also comprises in addition to methyltransferase, the two subunits of the corrinoid/Fe-S protein, and the two subunits of carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), which is a bi-functional enzyme  catalyzes reversible reduction of CO2 to CO and coupled synthesis acetyl-CoA (see, evidential reference Chen et al. Biochemistry 2003, 42: 14822-14830, see PTO892), and these five genes were found to be clustered within a 10-kilobase segment on the Clostridium thermoaceticum (synonym Moorella thermoaceticum as claimed) genome, wherein said 5-genes are expressed exogenously and heterologously in E. coli host cell (see, abstract, Fig. 3, and 4 and page 35, left Col, para 1-4, right Col, para 1, and Table 1, and see, SnagIt captured image as shown below).

    PNG
    media_image3.png
    289
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    576
    332
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    720
    331
    media_image5.png
    Greyscale
 
Besides, to produce acetyl-CoA, the gene encoding acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase) enzyme, is not required, which converts 2X acetyl-CoA into acetoacetyl-CoA, and thus, applicants’ arguments are contradictory and not at all persuasive. Roberts et al. do not teach exogenous expression of acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase) enzyme in said recombinant E. coli host cell, which is involved in the production of acetoacetyl-CoA from acetyl-CoA using said recombinant E. coli host cell. 
However, Buelter et al. also teach recombinant E. coli microorganism comprising exogenous and heterologous overexpression of  enzymes including an anaerobically active pyruvate dehydrogenase, NADH-dependent formate dehydrogenase, acetyl-CoA-acetyltransferase, thl gene (synonym: acetoacetyl-CoA thiolase), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium acetobutylicum and converts 2 acetyl-CoA into acetoacetyl-CoA as claimed as an intermediate and  finally produce butanol bio-product (para [0087], [0088] and [0102], Fig. 27) and enoyl-CoA hydratase (para [0091]-[0092]). It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Roberts et al. and Buelter et al. to overexpress acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase)  gene thl inherently thlA or thlB derived from Clostridium acetobutylicum same source as claimed (para [0087], [0088] and [0102], and Fig. 2) as taught by Buelter et al. in the E. coli host cell of Roberts et al. to produce acetoacetyl-CoA from acetyl-CoA, wherein said acetyl-CoA was produced from CO and H2 as taught by Roberts et al. and Pezacka et al. clearly teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide (CO2), CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase and modify Roberts et al. in view of the teachings of Pezacka et al. Buelter et al. to produce acetoacetyl-CoA from acetyl-CoA, and finally producing n-butanol, a bioproduct, and synthesizing acetyl-CoA from CO, CO2 and H2 in increased amount in a recombinant microbial cell E. coli to arrive the claimed invention.
Docket No. GNO0010/US/8 
Maintained-Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 192-204 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. patent 10550411B2, issued on 02/04/2020, is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
  
Arguments/Response:
Arguments: Applicants argue that the claims of the current application have the potential to change from their current form. In accordance with MPEP 804 I(A), and asserted to be fully responsive to the present Office action, Applicants are prepared to submit a terminal disclaimer in view of U.S. 8,697,421 if the obviousness-type double patenting rejection is properly maintained and is the only rejection remaining in the present application upon notice of allowability of claims in the present application. 
Response: Applicant’s arguments have been fully considered but are not deemed persuasive to overcome the rejection on ODP issues because no terminal disclaimer (TD) has yet been filed, and thus, the rejection is maintained.



Conclusion
Status of the claims:
Claims 192-196, 198-206 and 207-209 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-273-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner 
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent & Trademark Office
400 Dulany Street, REMSEN Building
Alexandria, VA 22314
Ph. 571-272-8137 and Fax 571-273-8137
	
/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656